Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S COMMENT
The examiner acknowledges with the remarks filed with the amendment dated 2/22/2022.  The examiner agrees with the arguments.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claim 4 is allowable over the prior art of record because the prior art of record does not teach or suggest: “the lock member comprises a pair of lock members disposed at left and right sides of the handle portion, the lock members each having: a boss portion rotatably engaging with a pivot shaft formed on the first unit; the hook portion radially extending from the boss portion; and an arm portion extending from the boss portion in a direction different from the hook portion, the arm portion making contact with the protruding portion from upstream in the mounting direction, with the first unit mounted on the main body frame, the handle portion is preloaded in the mounting direction by the preloading member via the lock member, and as the handle portion is moved in the dismounting direction, the protruding portion presses the arm portion in the dismounting direction against the preloading force of the preloading member and the lock member swings in the second direction so as to disengage the hock portion from the engaged portion” as set forth in the claimed combination.
Independent claim 6 is allowable over the prior art of record because the prior art of record does not teach or suggest: “the lock member has an elevated portion that, with the hook portion and the engaged portion in engagement, permits mounting of the second unit and that, with the hook portion and the engaged portion out of engagement, restrain mounting of the second unit” as set forth in the claimed combination.
Independent claim 10 is allowable over the prior art of record because the prior art of record does not teach or suggest: “the handle portion is moved in the dismounting direction, the lock member swings in a second direction opposite to the first direction against a preloading force of the preloading member so as to disengage the hook portion from the engaged portion, thereby enabling the first unit to be dismounted from the main body frame, wherein the first unit is an intermediate transfer unit” as set forth in the claimed combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
February 25, 2022